Citation Nr: 0432262	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  04-01 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals postoperative 
injury, right knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 shows active duty service from 
December 1977 to June 1986 with two years prior active duty 
service.  The veteran also had subsequent reserve service.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2003, a statement of the 
case was issued in October 2003, and a substantive appeal was 
received in December 2003.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002).  
The veteran testified at a Board hearing at the RO in 
September 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Preliminary review of the record reveals that the veteran was 
in the Army Reserves from June 1986 until December 1995.  The 
veteran claims that he suffered a right knee injury while on 
reserve status in June 1991.  A June 1991 private medical 
record documents treatment for the right knee and includes 
history which relates the problem to an injury to the right 
knee at Camp Perry on June 15th.  The record as it stands 
does not include any contemporaneous evidence documenting any 
right knee problems in June 1991, nor does the record clearly 
show the veteran's reserve status during that month.  The 
record shows that the RO requested information from the 
veteran's reserve unit, but it is unclear whether a response 
was received.  Under the circumstances, the Board believes 
that additional development is necessary to ensure a proper 
record for appellate review. 

At the September 2004 Board hearing, a motion was granted to 
hold the record open for 60 days to allow the veteran to 
obtain supporting evidence in the form of statements from 
fellow reservists who witnessed the injury in June 2001.  No 
statements have been received from the veteran in this 
regard.  In view of the need to return the case to the RO for 
verification of the claimed reserve duty, the Board hereby 
stresses to the veteran the potential significance of any 
supporting witness statements he may be able to obtain.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should contact the veteran's 
reserve unit (reported by the veteran as 
the 2nd PSYOP Grp, 5301 Hauserman Rd., 
Parma, OH) and request verification of 
the veteran's participation in what the 
veteran has reported as MUTA 5 at Camp 
Perry in June 2001.  The reserve unit 
should be asked to verify the exact dates 
of the veteran's reserve duty in June 
2001 in connection with duties performed 
at Camp Perry.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for right 
knee disability is warranted.  If the 
benefit remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


